Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23192 Filed 02/03/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                Plaintiff-Respondent,                      Case No. 06-20465
  v.                                                       Honorable Nancy G. Edmunds
  AREF NAGI,

                Defendant-Petitioner.
  _______________________________/

       OPINION AND ORDER DENYING PETITIONER’S 28 U.S.C. § 2255 MOTION TO
              VACATE, SET ASIDE, OR CORRECT HIS SENTENCE [2920]

          Petitioner Aref Nagi was convicted on six counts of racketeering, conspiracy, and

  drug distribution after he and 90 other members of the Highwaymen Motorcycle Club were

  indicted by a grand jury in a 58-count indictment. (ECF No. 2789.) Petitioner now moves

  under 28 U.S.C. § 2255 to vacate his sentence, asserting he received constitutionally

  ineffective assistance of counsel. Specifically, Petitioner contends (1) his appellate

  counsel was ineffective for not raising the issue of Petitioner’s right to a speedy trial; and

  (2) his counsel was ineffective for failing to seek relief as to Petitioner’s conviction on

  count seven of the second superseding indictment following general remand to this Court

  from the Sixth Circuit Court of Appeals. (ECF No. 2920.) The third argument initially

  presented by Petitioner, that his counsel failed to object to an improper argument made

  by the Government during closing, was withdrawn by Petitioner in his reply brief. (Id. at

  12.)




                                                1
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23193 Filed 02/03/21 Page 2 of 16




           The United States filed a response to Petitioner’s motion and Petitioner filed a

  reply.1 (ECF No. 2938, 2944.) The Court is familiar with the previous proceedings and

  has thoroughly reviewed the pleadings, supporting documentation, and previous filings in

  this case. The motion, briefs, and records conclusively show Petitioner is not entitled to

  relief and an evidentiary hearing on this matter is not necessary. See 28 U.S.C. § 2255(b).

  For the reasons discussed below, the Court denies Petitioner’s motion to vacate, set

  aside or correct his sentence under 28 U.S.C. § 2255.

  I.       Background

           On September 6, 2006, a federal grand jury returned an indictment charging

  Petitioner and 16 others with conspiracy to possess with intent to distribute, and

  distribution of, controlled substances in violation of 21 U.S.C. § 846. Petitioner was also

  charged in a second count that alleged he engaged in a continuing criminal enterprise in

  violation of 21 U.S.C. § 848. (ECF No. 3.) The grand jury returned two superseding

  indictments in May 2009 and December 2009, which added 74 additional co-defendants

  and several new charges against Petitioner related to racketeering and conspiracy.

           Attorney James Thomas represented Petitioner at all times relevant to the present

  motion. (ECF No. 2920.) Beginning November 2, 2006, Mr. Thomas began filing pre-trial

  motions on Petitioner’s behalf. (ECF No. 81-84.) On December 15 and 21, 2006, upon

  stipulation from defense counsel and the Government, the Court entered orders for

  excludable delay and continuance due to delay resulting from the pretrial motions, the

  number of defendants, and evidence consisting of information obtained from wiretaps.

  (ECF No. 91, 92.) Thereafter, the parties and the Court continued to enter stipulations


  1
   Although the 14‐page reply exceeds the page limits established by L.R. 7.1(d)(3)(B), the Court will consider it in
  full.

                                                            2
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23194 Filed 02/03/21 Page 3 of 16




  and orders covering the Speedy Trial Act based upon the complexity of the case and the

  need for additional time to review the wiretap discovery. (See ECF No. 110, 122, 154,

  159, 171, 185; See also ECF No. 729 (summarizing the Speedy Trial Act timeline.))

        In July of 2009, Petitioner voiced his objection to any further continuances for the

  first time and filed a pro se motion to dismiss the charges against him based on alleged

  speedy trial violations. (ECF No. 688, 724 at 4.) The Court denied Petitioner’s motion and

  placed its finding of excludable delay for the period between July 14, 2009 and February

  1, 2010 on the record. (ECF No. 724 at 4, 11 – 12, 740, 973.) On January 15, 2010,

  Petitioner filed a motion to suppress the wiretap evidence against him. (ECF No. 1091.)

  The Court denied this motion on March 1, 2010, the same day Petitioner filed his second

  pro se motion to dismiss based on Speedy Trial Act violations. (ECF No. 1299, 1303,

  1307.) The Court denied the second motion on March 17, 2010. (ECF No. 1347.) On

  March 24, 2010, Petitioner joined a motion to dismiss filed by co-defendant Gary Ball Jr

  which the Court denied on March 30, 2010. (ECF No. 1363, 1371, 1383.) The trial then

  commenced on April 1, 2010.

        After a nearly two-month long trial, the jury found Petitioner guilty of conducting or

  participating in the affairs of an enterprise through a pattern of racketeering activity,

  conspiracy to participate in the affairs of an interstate enterprise through a pattern of

  racketeering activity, assault with a dangerous weapon in aid of racketeering, conspiracy

  to transport stolen property in interstate commerce, conspiracy to alter, remove, and

  obliterate vehicle identification numbers, conspiracy to possess with intent to distribute

  controlled substances, and use of a firearm during and in relation to a crime of violence.

   (ECF No. 1873.) His custody sentence totaled 37 years.



                                              3
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23195 Filed 02/03/21 Page 4 of 16




          Petitioner, through Mr. Thomas, raised six issues on appeal. He argued (1) he was

  convicted with insufficient evidence; (2) there was a prejudicial variance between the

  terms charged and evidence presented; (3) the Court and the Government erred by

  amending the indictment constructively; (4) his Sixth Amendment right to cross-examine

  a witness was violated; (5) the Court imposed an improper sentence upon him; and (6) the

  Court erred by denying his motion to suppress and by failing to hold an evidentiary

  hearing. (See Sixth Circuit Case No. 11-1170, DE 82, Filed May 24, 2012.) The court of

  appeals rejected those arguments and affirmed Petitioner’s conviction and sentence. No

  other appellate issues were raised.

          On January 7, 2014, Petitioner filed a petition for a writ of certiorari with the

  Supreme Court. The petition was granted, Petitioner’s judgment was vacated, and the

  case was remanded to the Sixth Circuit, and then to this Court, “for further consideration

  in light of Rosemond v. United States . . .”2 Nagi v. United States, 572 U.S. 1111 (2014).

  Back in the district court, the parties provided supplemental briefing regarding Rosemond

  and the scope of the remand. (ECF No. 2749, 2755.) Petitioner argued the remand was

  a general remand and that the Court should consider whether Rosemond applied to both

  count 31, use of a firearm during and in relation to a crime of violence, as well as count

  seven, assault with a dangerous weapon in aid of racketeering. (ECF No. 2755.) The

  Government conceded there was insufficient evidence to convict Petitioner of count 31

  under Rosemond, the holding of which applied directly to that offense. It argued, however,

  the remand was limited in scope and the other counts of conviction should be reinstated.


  2
    In Rosemond v. United States, the Supreme Court held the government must prove “advance knowledge that a
  confederate would use or carry a gun” and that jury instructions must include that the “defendant knew in advance
  that one of his cohorts would be armed” in order to prove a violation of 18 U.S.C. § 924(c), use of a firearm during
  and in relation to a crime of violence. 572 U.S. 65 (2014).

                                                           4
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23196 Filed 02/03/21 Page 5 of 16




  (ECF No. 2749.) On January 27, 2016, the Court issued an Order finding the remand to

  be a general remand and granting Petitioner’s request for a hearing and re-sentencing.

  (ECF No. 2766.)

         A resentencing hearing was held on June 29, 2016. There, Petitioner agreed the

  Amended Presentence Report was “accurate in all respects.” (ECF. No. 2794.) Regarding

  count seven, Petitioner stated through counsel: “while Count 7 may be arguably involved

  in an issue relating to Rosemond, there is no consequence to Count 7. It was not raised

  in the Supreme Court or the Court of Appeals.” (Id. at 4.) Thereafter, although count seven

  was not dismissed, the Court considered updated information regarding Petitioner’s

  exemplary conduct in prison and granted Petitioner’s request for a downward departure

  from the sentencing guidelines. (ECF No. 2791, 2794, Minute Entry June 29,2016.)

         On July 6, 2016, an amended judgment was entered regarding the remaining

  convictions and the Court sentenced Petitioner to 240 months imprisonment on counts

  one, two, seven, and 19, 120 months on count 15, and 60 months on count 16 with all

  counts to run concurrently for a total custody sentence of 20 years. (ECF No. 2789.)

  Petitioner filed but voluntarily dismissed his subsequent appeal of the amended judgment.

  (ECF No. 2816.) The present motion to vacate, set aside, or correct Petitioner’s sentence

  pursuant to 28 U.S.C. § 2255 was filed within one year of the appeal’s dismissal.

  II.   Standard of Review

         28 U.S.C. § 2255 allows a prisoner in custody under sentence of a federal court to

  "move the court which imposed the sentence to vacate, set aside or correct the sentence."

  28 U.S.C. § 2255(a). To prevail on the motion, a movant must show "(1) an error of

  constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an



                                              5
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23197 Filed 02/03/21 Page 6 of 16




  error of fact or law that was so fundamental as to render the entire proceeding invalid."

  McPhearson v. United States, 675 F.3d 553, 559 (6th Cir. 2012) (quoting Mallett v. United

  States, 334 F.3d 491, 496-97 (6th Cir. 2003)). Relief is warranted “only where a petitioner

  has shown ‘a fundamental defect which inherently results in a complete miscarriage of

  justice.’” Griffin v. United States, 330 F.3d 733, 736 (2003) (citing Davis v. United States,

  417 U.S. 333, 346 (1974)).

         “It is well-established that a § 2255 motion ‘is not a substitute for a direct appeal.’”

  Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013) (citations omitted). “[C]laims that

  could have been raised on direct appeal, but were not, will not be entertained via a motion

  under § 2255 unless the petitioner shows: (1) cause and actual prejudice to excuse his

  failure to raise the claims previously; or (2) that he is ‘actually innocent’ of the crime.” Id.

  (citing Bousley v. United States, 523 U.S. 614, 622 (1998)). And “[i]t is equally well settled

  that a § 2255 motion may not be employed to relitigate an issue that was raised and

  considered on direct appeal absent highly exceptional circumstances, such as an

  intervening change in the law.” Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999).

  III.   Analysis

         Petitioner’s motion attacks his conviction by raising the issue of ineffective

  assistance of counsel in two instances. First, Petitioner claims his appellate counsel was

  unconstitutionally ineffective for failing to raise a Speedy Trial Act claim or a violation of

  the Sixth Amendment right to a speedy trial on direct appeal. Next, he claims his counsel

  failed to raise the issue of whether Rosemond v. United States, 572 U.S. 65 (2014),

  applied to count seven of the second superseding indictment when the case was on

  remand from the Sixth Circuit. A claim that could have been raised on direct appeal



                                                 6
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23198 Filed 02/03/21 Page 7 of 16




  generally is not reviewable in a section 2255 motion. Bousley, 523 U.S. at 621.

  Petitioner’s speedy trial claims were not raised in his initial appeal and his subsequent

  appeal of the convictions in the amended judgment was dismissed.3 The time to raise

  those issues has therefore expired. See id. (holding that “even the voluntariness and

  intelligence of a guilty plea can be attacked on collateral review only if first challenged on

  direct review”); Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003) (reaffirming

  that “[s]ection 2255 is not a substitute for a direct appeal, and thus a defendant cannot

  use it to circumvent the direct appeal process”). Accordingly, Petitioner is prevented from

  raising here the legal issues that underlie each of his claims.

          But, a claim that “cannot otherwise be reviewed for the first time on a § 2255 motion

  can be reviewed as part of a successful claim that counsel provided ineffective

  assistance.” Weinberger v. United States, 268 F.3d 346, 351 (6th Cir. 2001). The two-

  prong test set forth in Strickland v. Washington, 466 U.S. 668 (1984), governs claims of

  ineffective assistance of counsel. Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005). To

  show a violation of the Sixth Amendment right to effective assistance of counsel, a

  petitioner must show: (1) deficiency, meaning counsel “made errors so serious that

  counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

  Amendment” and (2) prejudice, meaning “counsel’s errors were so serious as to deprive

  the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

  “Unless a defendant makes both showings, it cannot be said that the conviction . . .

  resulted from a breakdown in the adversary process that renders the result unreliable.” Id.




  3
    Petitioner’s initial appeal predated the Rosemond decision. Accordingly, he would have had to appeal the amended
  judgment, entered after Rosemond, to make this argument directly.

                                                          7
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23199 Filed 02/03/21 Page 8 of 16




         In considering the first prong of the test set forth in Strickland, the appropriate

  measure of attorney performance is “reasonableness under prevailing professional

  norms.” Id. at 688. The reasonableness of counsel’s performance “is to be evaluated from

  counsel’s perspective at the time of the alleged error and in light of all the circumstances.”

  Kimmelman v. Morrison, 477 U.S. 365, 384 (1986) (citing Strickland, 466 U.S. at 689). A

  defendant asserting a claim of ineffective assistance of counsel must “identify the acts or

  omissions of counsel that are alleged not to have been the result of reasonable

  professional judgment.” Strickland, 466 U.S. at 690.

         The second prong of the Strickland test requires a defendant to show that

  counsel’s deficient performance prejudiced the defense. Thus, “[a]n error by counsel,

  even if professionally unreasonable, does not warrant setting aside the judgment of a

  criminal proceeding if the error had no effect on the judgment.” Strickland, 466 U.S. at

  691. “The goal is not to ensure that a criminal defendant be afforded perfect counsel, but

  rather to ensure that the adversarial testing process works to produce a just result under

  the standards governing decision.” Kelly v. Lazaroff, 846 F.3d 819, 830 (quoting

  Strickland, 466 U.S. at 687). The essential question is whether the proceeding was

  “fundamentally unfair or unreliable; a court should not focus the analysis on the outcome.”

  Kinnard v. United States, 313 F.3d 933, 935 (6th Cir. 2002) (citing Lockhart v. Fretwell,

  506 U.S. 364 (1993)).

     A. Counsel’s Failure to Raise Speedy Trial Violations on Appeal

         Petitioner claims his appellate counsel was constitutionally ineffective for failing to

  raise on appeal violations of both the Speedy Trial Act, 18 U.S.C. § 3161(c)(1), and

  Petitioner’s Sixth Amendment right to a speedy trial. “Failure of appellate counsel to raise



                                                8
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23200 Filed 02/03/21 Page 9 of 16




  an issue can amount to constitutionally ineffective assistance. However, counsel has no

  obligation to raise every possible claim, and the decision of which among the possible

  claims to pursue is ordinarily entrusted to counsel’s professional judgment.” McFarland v.

  Yukins, 356 F.3d 688, 710 (6th Cir. 2004) (internal citations omitted). To prevail on such

  a claim, Petitioner must demonstrate that the “ignored claim [was] clearly stronger than

  all of those other claims that were actually presented.” Sullivan v. United States, 587 F.

  App’x 935, 945 (6th Cir. 2014). Petitioner also must show a reasonable probability that

  he would have prevailed on appeal had the claim been raised. McFarland, 356 F.3d at

  700.

         Petitioner’s argument that he was denied his right to a speedy trial either under the

  Speedy Trial Act, 18 U.S.C. § 3161(c)(1), or pursuant to the Sixth Amendment, is without

  merit. His appellate counsel put forward a thorough 60-page, six issue appellate brief that

  challenged the underlying evidence and testimony and several legal issues. (See Sixth

  Circuit Case No. 11-1170, DE 82, Filed May 24, 2012.) Counsel did not include a claim

  based on an alleged speedy trial violation but “[c]ounsel’s competence . . . is presumed.”

  Kimmelman, 477 U.S. at 384 (citing Strickland, 466 U.S. at 689).

         Turning first to Petitioner’s Speedy Trial Act claim, Petitioner cannot show such a

  claim would be “clearly stronger” than any of the six issues raised on appeal because

  there was no violation of the Speedy Trial Act. Sullivan, 587 F. App’x at 945; See also 18

  U.S.C. § 3161(c)(1) (requiring the trial of a defendant who has entered a plea of not guilty

  on an indictment to commence “within seventy days from the filing date (and making

  public) of the . . . indictment, or from the date the defendant has appeared before a judicial

  officer of the court in which such charge is pending, whichever date last occurs.”); 18



                                                9
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23201 Filed 02/03/21 Page 10 of 16




   U.S.C. § 3161(h) (excluding certain periods of delay from the computation of time within

   which trial must commence). Petitioner filed his first pretrial motions on November 2, 2006

   and agreed to delays via stipulation from counsel in December 2006, April 2007,4 June

   2007, November 2007, March 2008, and June 2008. (ECF No. 91, 92, 110, 122, 154,

   159, 171.) Effectively, these pending motions, stipulations, and orders removed the entire

   period of delay between November 2, 2006 and September 9, 2008 from any Speedy

   Trial Act calculations. Additionally, at a pretrial conference held on September 3, 2008,

   counsel for defendants waived defendants’ rights to a speedy trial on the record. The

   Court then entered orders excluding the period of time between September 9, 2008 and

   February 1, 2010 from Speedy Trial Act calculations. (See ECF No. 185, 740.) Thereafter,

   Petitioner had motions pending from January 15, 2010 until March 17, 2010 and from

   March 24, 2010 until March 30. As a result, there were 41 days of time not otherwise

   excluded for speedy trial purposes and there was no violation of the Speedy Trial Act.

            The Court next turns to Petitioner’s constitutional claim. The Sixth Amendment to

   the United States Constitution guarantees that “in all criminal prosecutions, the accused

   shall enjoy the right to a speedy and public trial.” Compliance with the Speedy Trial Act

   does not bar a Sixth Amendment claim, but “it will be an unusual case in which the time

   limits of the Speedy Trial Act have been met but the Sixth Amendment right to speedy

   trial has been violated.” United States v. O'Dell, 247 F.3d 655, 667 (6th Cir.2001). “The

   Supreme Court has specified four factors for evaluating a Sixth Amendment speedy-trial

   claim: (1) length of delay, (2) the reason for the delay, (3) the defendant's assertions of



   4
    Counsel for Petitioner’s co‐defendant, James Gebara, signed the April 2, 2007 stipulation which applied to all
   defendants. Neither Petitioner’s counsel nor Petitioner objected to either this stipulation or the resulting order that
   adjourned the trial date to June 19, 2007.

                                                             10
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23202 Filed 02/03/21 Page 11 of 16




   his right, and (4) prejudice to the defendant.” United States v. Young, 657 F.3d 408, 414

   (6th Cir. 2011) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972). “None of the factors is

   ‘a necessary or sufficient condition to the finding of a deprivation of the right of speedy

   trial,’ but the factors are related and ‘must be considered with such other circumstances

   as may be relevant . . .’” Id. at 414 (quoting Barker, 407 U.S. at 533).

          The first Barker factor, the length of the delay, “is measured from the earlier of the

   date of arrest or the date of indictment.” Young, 657 F.3d at 414 (citing United States v.

   Bass, 460 F.3d 830, 836 (6th Cir. 2006)). A delay of more than one year is presumptively

   prejudicial and triggers application of the remaining three factors. Id. Here, the indictment

   was issued on October 3, 2006 and Petitioner was convicted on June 3, 2010.

   Accordingly, the length of time is presumptively prejudicial and the remaining three factors

   are triggered. The Court will analyze each in turn.

          The second Barker factor is the reason for the delay. In considering the reason,

   the Court is to determine “whether the government or the criminal defendant is more to

   blame for [the] delay.” Maples v. Stegall, 427 F.3d 1020, 1026 (citing Doggett v. United

   States, 505 U.S. 647, 651 (1992)). “[G]overnment delays motivated by bad faith,

   harassment, or attempts to seek a tactical advantage weigh heavily against the

   government . . .” United States v. Bass, 460 F.3d 830, 836 (6th Cir. 2006). On the other

   hand, “[d]elays due to the complexity of the case and the large number of defendants

   support a finding that no Sixth Amendment violation occurred.” Id. The Government

   argues and Petitioner concedes that the complexity of this case and number of

   defendants justified delay. (ECF No. 2938 at 9, 2944 at 10.) The Court agrees and takes

   note that the 58-count 91-defendant second superseding indictment was, according to



                                                11
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23203 Filed 02/03/21 Page 12 of 16




   the Government, one of the largest indictments ever handed down in this district. (ECF

   No. 2938 at 8.) Moreover, there is nothing in the record to indicate a “willful attempt” by

   the prosecution to delay the trial, Burns v. Lafler, 328 F. Supp. 2d 711, 722 (E.D. Mich.

   2004)(quoting Davis v. McLaughlin, 122 F. Supp. 2d 437, 443 (S.D.N.Y. 2000)), nor is

   there any evidence that the prosecution intentionally delayed the trial to gain a tactical

   advantage over petitioner. Id.; see also United States v. Brown, 498 F.3d 523.

   Accordingly, this factor weighs against a finding that Petitioner’s speedy trial rights were

   violated.

          The third Barker factor concerns whether defendant asserted his right to a speedy

   trial. Context is critical: “The strength of his efforts will be affected by the length of the

   delay, to some extent by the reason for the delay, and most particularly by the personal

   prejudice, which is not always readily identifiable, that he experiences.” United States v.

   Flowers, 476 F. App’x 55, 63 (quoting Barker, 407 U.S. at 531, 92 S.Ct. 2182.) Here,

   Petitioner clearly asserted his speedy trial right in two pro se motions filed in July 2009

   and March 2010. (ECF No. 688, 1303, 1307.) He now states he never agreed to waive

   his right and claims he continuously asked his counsel to file a motion to dismiss. (ECF

   No. 2920, 2944.) Further, he argues any delay should not be held against him as his

   incarceration “limited his access to resources and counsel such that . . . he could not

   adequately assert his right to a speedy trial.” (ECF No. 2944 at 12.) On the other hand,

   the Government relies on the multiple stipulations and waivers Petitioner’s counsel

   executed on Petitioner’s behalf throughout the course of this litigation. It therefore

   encourages the Court to give little credence to Petitioner’s pro se motions.




                                                12
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23204 Filed 02/03/21 Page 13 of 16




          The Court finds the timing of Petitioner’s motions calls into question whether he

   vigorously asserted his right. See United States v. Flowers, 476 F. App’x 55, 63 (6th Cir.

   2012) (finding that an approximate 13-month delay between the defendant’s indictment

   and his request for a speedy trial casted doubt on the sincerity of the demand). Here,

   Petitioner waited approximately 34 months to file his first pro se motion. Even though he

   was incarcerated during this period, the record shows he was in frequent contact with his

   attorney and was aware of the current and potential future charges against him. (ECF No.

   2817 ¶6.) See United States v. Robinson, 455 F.3d 602, 608 (“Where it is shown that the

   defendant was aware of the charges against him, then this factor weighs heavily against

   the defendant.”). The initial two-count indictment was not superseded until May 2009, but

   the record shows the Government made clear its intention to supersede that indictment

   and Petitioner was surely aware of his conduct that was under investigation. (See ECF

   No. 1817 at 5-6.); See also Doggett v. United States, 505 U.S. 647, 653 (where the

   defendant’s delay in asserting his right to a speedy trial was not prejudicial as he was

   unaware of the federal charges against him). Accordingly, this factor suggests there was

   no constitutional violation.

          The fourth Barker factor concerns whether some prejudice resulted to Petitioner.

   There are three defense interests the Court should consider “when determining whether

   a defendant suffered actual prejudice: (1) oppressive pretrial incarceration; (2) anxiety

   and concern of the accused; and (3) the possibility that the defense was impaired.” United

   States v. Bass, 460 F.3d 830, 837 (6th Cir. 2006) (citing Barker, 407 U.S. at 532).

   Petitioner argues the delay between his arraignment and trial allowed “for the memory of

   key witnesses to decay, for attorneys to succumb to attrition and fatigue, and for the



                                              13
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23205 Filed 02/03/21 Page 14 of 16




   anxiety and concern of [Petitioner] to propagate.” (ECF No. 2944 at 12.) The Government

   agrees that Petitioner was held in pretrial incarceration for a significant period but notes

   there is no evidence Petitioner’s defense was impaired in any way. (ECF No. 2944 at 10.)

   The Court agrees with the Government. Petitioner has failed to show that his witnesses

   or their evidence was actually lost to him. He has also failed to show how the multiple trial

   date continuances agreed to by his attorney prejudiced him or his defense. Accordingly,

   the final Barker factor weighs against a finding that Petitioner’s speedy trial rights were

   violated.

          Three of the four Barker factors weigh against a finding that Petitioner’s speedy

   trial rights were violated. Petitioner was one of 91 defendants, the issues involved in the

   case were complex, and discovery was voluminous. Moreover, there is no evidence the

   Government purposely, or even negligently, delayed trial and no evidence of any

   prejudice incurred by Petitioner. Accordingly, the decision not to pursue a Speedy Trial

   Act or Sixth Amendment speedy trial claim on appeal was reasonable and Petitioner

   cannot show the indictment would have been dismissed with prejudice or “the result of

   the proceeding would have been different.” See Strickland, 466 U.S. at 694.

      B. Ineffective Assistance of Counsel to Seek Relief as to Count 7 Upon Remand

          Petitioner next argues that he received constitutionally ineffective assistance of

   counsel after the case was remanded to this Court for further consideration in light of

   Rosemond v. United States, 572 U.S. 65 (2014). In Rosemond, the Supreme Court held

   that the Government must prove “advance knowledge that a confederate would use or

   carry a gun” and that jury instructions must include that the “defendant knew in advance

   that one of his cohorts would be armed” in order to prove a violation of 18 U.S.C. § 924(c).



                                                14
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23206 Filed 02/03/21 Page 15 of 16




   Petitioner was initially convicted of violating 18 U.S.C. § 924(c), use of a firearm during

   and in relation to a crime of violence, in count 31 of the second superseding indictment.

   After Rosemond and Petitioner’s appeal, however, that conviction was vacated. Petitioner

   now claims that if his counsel had raised the Rosemond issue with respect to count seven,

   assault with a dangerous weapon in aid of racketeering in violation of 18 U.S.C.

   1959(a)(3), it would have been dismissed. That claim is incorrect.

          After the case was remanded to this Court, counsel for Petitioner and the

   Government did consider whether Rosemond applied to count seven. Both determined

   that it did not and so informed the Court. (See ECF No. 2794.) Indeed, Petitioner’s own

   counsel stated: “while Count 7 may be arguably involved in an issue relating to

   Rosemond, there is no consequence to Count 7. It was not raised in the Supreme Court

   or the Court of Appeals.” (Id. at 4.) Additionally, and in conflict with Petitioner’s assertions,

   the Supreme Court in Rosemond did not consider whether its holding would apply to any

   crimes besides 18 U.S.C. § 924(c). The statement made by Petitioner’s counsel regarding

   the inapplicability of Rosemond to Petitioner’s conviction on Count 7 cannot therefore be

   classified as unreasonable “under prevailing professional norms.” Strickland, 466 U.S. at

   688.

   IV.    Conclusion

          For the foregoing reasons, Petitioner’s motion is DENIED. Because the records of

   the case show “conclusively that Petitioner is entitled to no relief” on his claims, 28 U.S.C.

   § 2255(b), the Court declines to hold an evidentiary hearing.

          SO ORDERED.
                                                  s/ Nancy G. Edmunds
                                                  Nancy G. Edmunds
   Dated: February 3, 2021                        United States District Court Judge

                                                  15
Case 2:06-cr-20465-NGE-MKM ECF No. 3057, PageID.23207 Filed 02/03/21 Page 16 of 16




   I hereby certify that a copy of the foregoing document was served upon counsel of record
   on February 3, 2021, by electronic and/or ordinary mail.

                                    s/ L. Bartlett
                                    Case Manager




                                             16
